Citation Nr: 0942388	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a headache disorder, to 
include as a residual of heat exhaustion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1999 to March 
1999, and from March 2003 to July 2004.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Sioux Falls, South Dakota 
(RO). 

In November 2004, the Veteran filed an original claim of 
entitlement to service connection for headaches.  During his 
March 2005 VA examination, as well as in his May 2006 notice 
of disagreement and September 2006 substantive appeal, the 
Veteran claimed his headaches had their onset after he 
experienced an episode of heat exhaustion for which he was 
hospitalized in service in August 2003.  Although the RO 
adjudicated the issue of entitlement to service connection 
for residuals of heat exhaustion as a separate issue, based 
on the above, the Board has recharacterized the issue on 
appeal as entitlement to service connection for a headache 
disorder, to include as a residual of heat exhaustion.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
a headache disorder, to include as a residual of heat 
exhaustion.  He contends that his currently diagnosed 
headache disorder had its onset after he was hospitalized for 
heat exhaustion in service in August 2003.  Based upon its 
review of the Veteran's claims folder, the Board finds there 
is a further duty to notify and assist him with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  Specifically, the claim must be remanded for the 
issuance of fully compliant VCAA notice, as well as for a VA 
medical opinion with respect to inservice incurrence of a 
headache disorder. 

With respect to a VA medical opinion on the issue of 
entitlement to service connection for a headache disorder, to 
include as a residual of heat exhaustion, in an April 2005 
addendum to a March 2005 VA examination report, a VA examiner 
opined that "[the] Veteran[']s headaches pre-existed his 
active duty military time.  Therefore they were not caused 
by, now (sic) were they aggravated beyond the normal 
progression by his military service."  However, this 
addendum, as well as the initial examination report in March 
2005, did not give a rationale for this opinion or the 
evidence upon which it was based.  Accordingly, the March 
2005 VA examination is inadequate for adjudication purposes, 
and remand is necessary in order to obtain a VA opinion with 
respect to entitlement to service connection for a headache 
disorder, to include as a residual of heat exhaustion.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with 
notice as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter must contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards of 
disability benefits.  See Dingess/Hartman, 
19 Vet. App. at 473.

2.  The RO must afford the Veteran a VA 
examination to ascertain the etiology of 
any headache disorder found.  The claims 
file must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of any pre-
service, service, and post-service 
treatment records, the examiner must 
provide an opinion as to whether any 
headache disorder found was caused or 
aggravated by the Veteran's active 
military service, or by any incident 
therein, to include heat exhaustion.  The 
examiner must also consider the Veteran's 
statements as to the symptoms he contends 
began after being hospitalized for heat 
exhaustion in service in August 2003.  If 
the examiner finds evidence that any 
current headache disorder found began 
prior to the Veteran's military service, 
he or she must identify the specific 
medical evidence of record upon which this 
finding is based, and discuss whether 
there was a permanent increase in the 
underlying headache disorder in service or 
whether the symptoms shown in service were 
due to the natural progression of this 
headache disorder.  A complete rationale 
and bases for all opinions must be 
provided.  The report must be typed. 

3.  The RO must notify the Veteran that it 
is his responsibility to report for the VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in his claims file.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
